Citation Nr: 1140853	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-17 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected lumbosacral strain.  

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative joint disease of the right shoulder. 

3.  Entitlement to an initial compensable disability rating for service-connected abdominal scars.

4.  Entitlement to an initial compensable disability rating for service-connected pseudofolliculitis barbae.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1996 to February 2007.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, inter alia, granted service connection and assigned initial 10 percent ratings for lumbosacral strain and degenerative joint disease of the right shoulder, and granted service connection and assigned initial noncompensable ratings for abdominal scars and pseudofolliculitis barbae.  

In his May 2008 Substantive Appeal, the Veteran indicated that he desired a hearing before the Board.  A hearing was scheduled for May 2011 and the Veteran was notified of the date and time; however, he failed to appear and did not offer any explanation for his absence.  Accordingly, his request for a hearing is withdrawn, and the Board may proceed to review the case.  

In March 2011, the Board received additional service treatment records which have not yet been evaluated by the RO.  These records include a predeployment questionnaire dated in October 2005, in which the Veteran reported no medical problems, and records dated in April 2006 which document treatment for his lumbar strain.  Service treatment records that were already in the claims file and were previously evaluated include records of treatment for the Veteran's back disability in February, May, and June 2006.  The newly received records reflect that the Veteran's back disability was not significantly greater in April 2006 than during the other treatment dates.  Furthermore, as service connection has already been granted for lumbar strain, it is the level of disability the Veteran has experienced since February 2007 that is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Hence, this evidence need not be referred to the RO for initial review.  38 C.F.R. §§ 19.37; 20.1304 (2011).


FINDINGS OF FACT

1.  Throughout the rating period, lumbar strain has not been manifested by ankylosis, forward flexion of the thoracolumbar spine to 60 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  Combined range of motion has been shown to be greater than 120 degrees.   

2.  Throughout the rating period on appeal, degenerative joint disease of the right shoulder has not been manifested by limitation of motion to the shoulder level.

3.  Throughout the rating period on appeal, abdominal scars have not exceeded a total area of 18 square centimeters, have not caused limitation of motion, and have not been found to be deep, painful, or unstable.  

4.  Pseudofolliculitis barbae covers less than 5 percent of the Veteran's entire body; affects less than 5 percent of exposed areas; and requires no systemic therapy such as corticosteroids or other immunosuppressive drugs. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for lumbar strain are not met.  38 U.S.C.A. §§1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.350, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5237 (2011).

2.  The criteria for a disability rating in excess of 10 percent for degenerative joint disease of the right shoulder are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 4.1- 4.14, 4.25, 4.40-4.46, 4.159, 4.71a, Diagnostic Codes 5010-5201 (2011).

3.  The criteria for a compensable rating for abdominal scars are not met.  38 U.S.C.A. §§1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.350, 4.118, Diagnostic Codes 7801-7805 (2008); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2011).  

4.  The criteria for a compensable rating for pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Code 7806 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance
 
Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant complete pre-adjudication notice by letter dated in December 2006, after which his initial claims of service connection were granted.  Thus, the claims were substantiated.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained medical opinions as to the etiology and severity of disabilities.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Increased Rating Claims

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco, 7 Vet. App. at 58.  However, separate ratings can be assigned for separate periods of time based on facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, the intent of the rating schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The assignment of a particular DC depends on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in DC by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Lumbar Strain

The Veteran is seeking an increased disability rating for lumbar strain.  Service connection was granted effective February 2007, and an initial 10 percent rating was assigned, which has been continuously in effect.  

The Veteran was afforded a VA examination in December 2006.  He reported pain, weakness, stiffness, fatigue, and lack of endurance in the lumbar spine.  He reported constant, daily symptoms which were precipitated by physical activity and inclement weather and alleviated by rest and medication.  There was no radiculopathy, and the Veteran had not been prescribed bedrest.  He was able to walk for extended distances but often had discomfort afterward, and ambulation was difficult if spasm presented.  He was unable to remain seated for extended lengths of time.  On examination, posture and gait were normal and there was negative straight leg raise.  There was tenderness to palpation over the lumbar vertebrae and paraspinal muscles bilaterally.  The Veteran had flexion to 90 degrees, extension to 30 degrees, and left and right lateral flexion and rotation to 30 degrees, with pain in extension and right rotation from 20 to 30 degrees.  There was no further loss of motion with repetition or resistance.  

The claims file contains VA outpatient treatment records dated between March 2007 and June 2009, which reflect that the Veteran repeatedly complained of low back pain without tingling or radiation.  He reported that his symptoms were aggravated with lifting and relieved by rest, stretching, and ibuprofen.  In April 2007, he requested a back brace but left the clinic without receiving treatment.  The Veteran was treated for low back pain in May 2008, when he had limited bending and reported that bending and lifting exacerbate his back pain.  On examination, there was no tenderness to percussion.  The examiner stated that the Veteran was managing his pain well.  

The Veteran was afforded a VA examination of his back in February 2010.  The Veteran reported that his job involved a lot of heavy lifting, and all of his problems appeared to be work-related.  He reported that after working for a while his back would become stiff, and he would stop and stretch his back.  He did not describe any kind of pain or spasm, and his back pain did not affect his activities.  He did not use medication and there were no flare ups or incapacitating episodes.  The Veteran reported that he used a back brace for lifting at work.  On examination, he was able to rise out of a chair without using his arms.  He had normal gait and posture, and there was no paraspinal tenderness or muscle spasm.  The Veteran had flexion to 90 degrees and extension to 30 degrees, and he did not experience pain, weakness, fatigue, or limitation of motion with repetition.  Left and right lateral flexion and rotation were to 30 degrees.  The Veteran had negative straight leg lift bilaterally and there was no indication of radiculopathy or sensory deprivation.  There was no muscle atrophy or loss of strength, and the Veteran's reflexes were normal.  X-rays showed slight narrowing of the intervertebral disc space at L5-S1 secondary to underlying degenerative changes.  

The Veteran's lumbar strain is currently rated 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237.  Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DC 5237.  A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is appropriate for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  An evaluation in excess of 30 percent is not available unless there is evidence of ankylosis.  Note (1) requires an evaluation of any associated objective neurological abnormalities, including, but not limited to, bowel, or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5237. 

Applying the rating criteria to the above evidence, the Board finds that a disability rating in excess of 10 percent is not available for the Veteran's lumbar strain.  Throughout the rating period, the Veteran's back disability has not been manifested by forward flexion to less than 90 degrees, extension to less than 20 degrees, or combined range of motion less than 240 degrees, even with consideration of pain.  He does not experience increased limitation, pain, or fatigue with repetitive movements, and he does not have any neurological impairment.  He has not reported any incapacitation or interference with his daily activities as a result of his back disability.  There is no evidence of vertebral body fracture or abnormal gait.  Accordingly, the Veteran's symptoms do not warrant a disability rating in excess of the currently assigned 10 percent.  

The Board has also considered whether a separate compensable rating for neurological impairment in either lower extremity is warranted at any time during the rating period in question, as the medical evidence does not show such impairment during this period.  Therefore, the Board finds that a separate evaluation for a neurological impairment is not warranted at this time. 

Degenerative Joint Disease of the Right Shoulder

The Veteran is seeking an increased disability rating for degenerative joint disease of the right shoulder.  Service connection was granted effective February 2007 and an initial rating of 10 percent was assigned, which has remained continuously in effect since then.  

The Veteran was afforded a VA examination in December 2006, in which he reported pain, weakness, stiffness, fatigue, and lack of endurance in the right shoulder.  He had difficulty performing motions requiring torque such as opening a jar or using mechanical tools and physical exercise such as push-ups.  On examination, there was no muscle atrophy noted and there was negative drop arm.  There was tenderness to palpation at the anterior shoulder girdle.  The Veteran had forward flexion and abduction to 180 degrees, internal and external rotation to 90 degrees, and extension to 50 degrees.  There was pain with external rotation from 60 to 90 degrees.  Degenerative joint disease was diagnosed.  

VA outpatient treatment records dated between March 2007 and June 2009 do not document any complaints of or treatment for a shoulder disability.  A VA examination of the Veteran's right shoulder was scheduled in April 2010, but the Veteran cancelled the examination and did not ask to reschedule.  

The Veteran's right shoulder disability is currently rated under the criteria of 38 C.F.R. § 4.71a, DC 5010, arthritis due to trauma.  Under this code, arthritis that is substantiated by x-ray findings is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When the limitation of motion of the affected joint or joints is noncompensable, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.  In the absence of limitation of motion a 10 percent rating is assigned where there is x-ray evidence of involvement of two or more major joints, or two or more minor joint groups; and a 20 percent evaluation is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, DC 5010.  The 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, DC 5010, Note (1).  For the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints, and the cervical vertebrae, dorsal vertebrae, and lumbar vertebrae are considered groups of minor joints.  38 C.F.R. § 4.45. 

Limitation of motion of the arm is rated under 38 C.F.R. § 4.71a, DC 5201.  Under this code, for the right shoulder (dominant), a 20 percent rating is warranted for limitation of motion at shoulder level, a 30 percent rating for limitation midway between side and shoulder level, and a 40 percent rating for limitation to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.  Normal range of motion in the shoulder includes forward elevation, or flexion, from 0 to 180 degrees, abduction from 0 to 180 degrees, and external and internal rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Applying the rating criteria to the above evidence, the Board finds that a disability rating in excess of 10 percent is not warranted for the Veteran's right shoulder disability.  The record reflects that, throughout the rating period, he has exhibited full range of motion in his right shoulder.  There is no indication that the Veteran experiences any incapacitation as a result of his shoulder disability.  Accordingly, a disability rating in excess of 10 percent is not available.  

The Board acknowledges that the Veteran reported pain with external rotation from 60 to 90 degrees, and it has specifically considered the guidance of DeLuca in order to determine whether an increased evaluation may be warranted.  While recognizing that the Veteran has subjective complaints of pain, there is no clinical evidence indicating a finding of additional functional loss due to pain, weakness, excess fatigability, or incoordination, beyond that which was objectively shown in the examinations such that the findings more closely approximate limitation of motion to shoulder level.  Therefore, the Board holds that an increased evaluation in consideration of DeLuca and applicable VA code provisions is not warranted.

The Board has considered whether another rating code is more appropriate than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  However, there is no evidence of scapulohumeral articulation ankylosis, malunion, nonunion, or recurrent dislocation of the humerus, or impairment of the clavicle or scapula; therefore, it is not appropriate to rate the Veteran's disability under any of the other DCs specific to disabilities of the shoulder.

Abdominal Scars

The Veteran is seeking an increased disability rating for abdominal scars.  Service connection was granted effective February 2007, and an initial noncompensable rating was assigned.  

The Veteran was afforded a VA examination in December 2006, in which he reported a history of multiple subcutaneous abdominal wall abscesses which were drained leaving residual scarring.  There were no symptoms and the Veteran did not receive any treatment at that time.  On examination, there were two scars on the lower abdomen measuring 6 cm by 1.5 cm each.  There was no pain and no adherence to underlying tissue.  The texture of the skin was atrophic and shiny, and the scar was stable.  

The Veteran was afforded a VA examination of his scars in February 2010.  The examiner noted that there were two scars on the abdomen measuring 1cm. by 6 cm. on the right and 1.5 cm. x 6 cm. on the left.  The examiner described both scars as superficial, noting that there was no skin breakdown, inflammation, edema, or keloid formation.  The Veteran did not report any pain, and there were no other disabling effects. 

The Veteran's scars are rated under 38 C.F.R. § 4.118, schedule of ratings for disorders of the skin, under DC 7802.  The criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708- 54710 (Sept. 23, 2008); see also 38 C.F.R. § 4.118 (2011).  The Veteran's claim for benefits was filed prior to October 23, 2008.  Thus, the Board need not consider the revised criteria.  

However, the introductory paragraph to 38 C.F.R. § 4.118 notes that a Veteran who VA rated under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 2008 can request review under diagnostic codes 7800, 7801, 7802, 7804, and 7805, irrespective of whether the Veteran's disability has increased since the last review.  VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under diagnostic codes 7800, 7801, 7802, 7804, and 7805.  A request for review pursuant to this rulemaking will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008. 

The Board will consider both the new and revised criteria, construing the claim for increase very broadly, to include a request for review pursuant to the change to the rating criteria.  Under the rating criteria in effect prior to October 28, 2008, DC 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Such scars in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  38 C.F.R. § 4.118, DC 7801 (2008).

DC 7802 provides that superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7802 (2008).

DC 7803 provides a 10 percent rating for superficial unstable scars.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  DC 7804 provides a 10 percent rating for superficial scars that are painful on examination.  A superficial scar is one not associated with underlying soft tissue damage.  DC 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118, DCs 7803-7805 (2008).

When the rating criteria are applied to the above evidence, the Veteran's abdominal scars do not warrant an increased disability rating.  The scars located on the anterior trunk are rated as a single disability.  During the VA examination of December 2006, these scars were found to have a combined area of 18 square centimeters.  They were superficial and stable and were not noted to cause pain or any limitation of function.  Therefore, the abdominal scars do not meet the criteria for a compensable rating.  

The Board has also evaluated the Veteran's scars under the rating criteria which took effect on October 23, 2008.  Under DC 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating.  38 C.F.R. § 4.118, DC 7801.

Under revised DC 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Note (2) under that code provides that if multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity.  38 C.F.R. § 4.118, DC 7802.

Under the revised DC 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Note (2) for that code provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) under that provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under DC 7804, when applicable.  38 C.F.R. § 4.118, DC 7804.

The revised DC 7805 provides that other scars (including linear scars) and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under DCs 7800-04 under an appropriate DC.  38 C.F.R. § 4.118, DC 7805.

After careful consideration, the Board concludes that a compensable rating is not available for the Veteran's abdominal scars under the current rating criteria.  Rating criteria based on the total area of scarring are essentially unchanged and therefore do not afford a higher evaluation for any of the claimed scars.  In addition, the scars in question have not been described as painful or unstable, and they have not been noted to cause any limitation in function.  

In summary, a disability rating higher than that currently assigned is not available for the Veteran's abdominal scars, under either the previous or the revised schedular criteria.  Accordingly, the claims are denied.  

Pseudofolliculitis Barbae

The Veteran is seeking an increased disability rating for pseudofolliculitis barbae.  Service connection was granted effective February 2007 and a noncompensable rating was assigned.  

The Veteran was afforded a VA examination in December 2006, in which he reported constant nonprogressive folliculitis throughout service.  He had not used any corticosteroid or immunosuppressive drugs nor any systemic or topical medications.  He had had no treatment during the past twelve months.  Symptoms included tenderness at nodule formations, but there were no systemic symptoms such as fever or weight loss.  On examination, there were scant papules on the cheek and chin area affecting less than one percent of total body surface and less than 5 percent of exposed body surface area.  

The Veteran was afforded a VA examination of his skin in February 2010, in which he reported intermittent symptoms of pseudofolliculitis barbae, including itching when his face is very dry.  He reported no treatment in the past 12 months.  On examination, no exposed areas were affected, and the total body surface affected was less than 5 percent.  There were no visible papules, scars, ingrown hairs, pustules, or other signs of current disease or residuals of past disease.  The Veteran's face appeared clear.  

 Pseudofolliculitis barbae is rated under 38 C.F.R. § 4.118, DC 7806.  Under this code, a 10 percent rating is warranted for dermatitis or eczema covering at least 5 percent, but less than 20 percent, of the entire body; affecting at least 5 percent, but less than 20 percent, of exposed areas; or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  Dermatitis or eczema covering 20 to 40 percent of the entire body, affecting 20 to 40 percent of exposed areas, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent evaluation.  A 60 percent evaluation is warranted if the dermatitis or eczema covers more than 40 percent of the entire body, more than 40 percent of exposed areas are affected, or if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.  

Applying the rating criteria to the evidence, the Board finds that a compensable disability rating is not warranted for pseudofolliuclitis barbae.  The record reflects that the Veteran has not had any symptoms of active folliculitis since leaving service, nor has he used any systemic therapy to treat this condition.  He has no residuals of active folliculitis, and he experiences no functional impairment of any kind as a result of his condition.  Accordingly, a compensable rating is not available.  

Extraschedular Consideration

Nothing in the record reflects or suggests factors warranting extraschedular consideration, such as marked interference with employability or frequent hospitalizations due to the Veteran's service-connected disabilities.  38 C.F.R. § 3.321.  Consequently, referral for extraschedular consideration is not suggested by the record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  


ORDER

A disability rating in excess of 10 percent for service-connected lumbar strain is denied.

A disability rating in excess of 10 percent for service-connected degenerative joint disease of the right shoulder is denied.

A compensable disability rating for service-connected abdominal scars is denied.

A compensable disability rating for service-connected pseudofolliculitis barbae is denied.  





____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


